Case 8:21-cv-01246-DOC-ADS Document 44 Filed 07/06/21 Page 1 of 2 Page ID #:309


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS

 JENNIFER GREEN,                            §
                                            §
               Plaintiff,                   §      Civil Action No. 4:20-cv-00708-BJ
                                            §
               v.                           §
                                            §
 OX CAR CARE, INC. and VSC MEDIA            §
 GROUP, LLC,                                §
                                            §
                                            §
               Defendant.                   §

                      PLAINTIFF’S NOTICE OF DISMISSAL AS TO
                      DEFENDANT VSC MEDIA GROUP, LLC ONLY

 TO THE CLERK:

        Plaintiff Jennifer Green has asserted claims against Ox Car Care, Inc. and VSC Media

 Group, LLC. Plaintiff has resolved her claims against Defendant VSC Media Group only,

 while the claims against Ox Car Care remain active.

        Pursuant to Rule 41(a)(1)(A)(i), counsel for Jennifer Green voluntarily dismisses VSC

 Media Group, LLC only and with each party to bear its own costs and fees.

                                             Respectfully submitted,

                                             /s/ Amy L. Bennecoff Ginsburg
                                               Amy L. Bennecoff Ginsburg Esq.
                                               Kimmel & Silverman, P.C.
                                               30 East Butler Pike
                                               Ambler, PA 19002
                                               Phone: (215) 540-8888
                                               Fax: (215) 540-8817
                                               Email: aginsburg@creditlaw.com
                                               Attorney for the Plaintiff

                                                Date: July 6, 2021




                                             -1-

                                 NOTICE OF VOLUNTARY DISMISSAL
Case 8:21-cv-01246-DOC-ADS Document 44 Filed 07/06/21 Page 2 of 2 Page ID #:310




                                CERTIFICATE OF SERVICE

        I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct copy of

 the Voluntary Dismissal in the above-captioned matter, upon all parties of record via ECF.




      DATED: July 6, 2021                   /s/ Amy L. Bennecoff Ginsburg
                                              Amy L. Bennecoff Ginsburg Esq.
                                              Kimmel & Silverman, P.C.
                                              30 East Butler Pike
                                              Ambler, PA 19002
                                              Tel: 215-540-8888
                                              Fax: 215-540-8817
                                              Email:aginsburg@creditlaw.com
                                              Attorney for Plaintiff




                                              -2-

                                  NOTICE OF VOLUNTARY DISMISSAL
